Citation Nr: 0834030	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  The veteran appeared at a 
RO hearing in March 2005.


FINDING OF FACT

The veteran is experiencing severe difficulty in maintaining 
employment with difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Board has reviewed psychiatric treatment notes dated June 
2004 to February 2005 from the Pittsburgh Vet Center where 
the veteran attended group counseling sessions.  These 
records reflect that the veteran was unhappy with work and 
that he felt stressed and overwhelmed.  Group counseling 
sessions paid particular focus on stressing to the veteran 
"not to yell at work."  The group counseling records do not 
indicate that an individual psychiatric evaluation of the 
veteran was performed nor do they reflect a Global Assessment 
of Functioning Scale (GAF) score.

An August 2004 letter from the veteran's supervisor at 
Electrolux Company indicates that the veteran experienced 
severe difficulty performing the duties of his employment and 
in establishing relationships with his co-workers and 
management.  The letter contains various examples between 
January to July 2004 illustrating that the veteran was 
withdrawn, verbally abusive toward his co-workers and 
management, made frequent verbal and profane outbursts, and 
deliberately delayed responding to assignments and requests 
from the company's management.  In April 2004, the veteran 
was involved in a verbal altercation with a co-worker which 
led the co-worker to complain to management that he did not 
want to work with the veteran.  Various members of the 
company's sales department had expressed to the veteran's 
supervisor that they did not wish to work with the veteran 
and that they avoided his desk altogether.  In July 2004, the 
veteran was particularly vocal and abusive and was asked to 
leave work and go home to rest.  The letter also mentions 
instances of absenteeism from work.

In November 2004, the veteran underwent a VA psychiatric 
examination performed by an examiner who reviewed the claims 
file.  At that time, the veteran reported to the examiner 
that he had been experiencing extreme difficulty and that he 
felt "angry, betrayed, used, disgusted, hopeless."  He 
complained of sleep difficulties, rarely laughing, and 
feeling isolated from people.  According to the veteran, he 
was living with his spouse and adult son and had very little 
activity with his spouse other than to eat meals with her.  
The veteran also related that he showered and shaved every 
other day, changed his clothes daily, and helped with 
housekeeping chores.  The examination report notes that the 
veteran was employed as a Customer Service Representative 
with Electrolux Company, a position which he had held for 21 
years with that company.  The mental status examination 
revealed the veteran was neatly dressed and groomed.  He was 
oriented.  Speech was moderately to severely tangential; 
however, associations could be followed.  The veteran 
presented as depressed and irritable, but was polite and 
cooperative with the interview and examination.  He reported 
loss of interest for "most of the year," that he socialized 
little, and felt decreased energy.  Suicidal ideation was 
denied.  The veteran related that he sometimes felt an 
impulse to harm other people, but, denied any specific plan 
or intent and expressly stated that he would never hurt 
anyone.  Based upon the examination, the veteran was assessed 
to have a GAF score of 51 and was diagnosed with moderately 
severe PTSD.  The examiner noted the veteran's GAF score of 
55 from his prior June 2001 VA psychiatric examination 
(performed in connection with a prior October 2000 claim 
which was denied by VA and not appealed by the veteran) and 
found that the veteran's current GAF score of 51 was "in the 
same range."  Based upon these findings the examiner 
concluded that the veteran experienced "severe" difficulty 
in maintaining employment but remained employable.

At his March 2005 RO hearing, the veteran testified to 
feeling isolated and alone.  He further testified that he did 
not wish to be bothered by neighbors and co-workers and that 
he did not want to talk to anybody.  The veteran also 
confirmed that he experienced difficulties with co-workers 
and argued with them.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 50 percent disability evaluation for 
PTSD is appropriate at this time as the VA examiner has 
concluded that the veteran is experiencing "severe" 
difficulty in maintaining his employment.  During the 
November 2004 VA examination, the veteran described himself 
as "sad" and presented as depressed and irritable, but was 
polite and cooperative throughout.  He wept at two points 
during the examination, demonstrating disturbances in mood.  
The veteran demonstrated difficulty in establishing and 
maintaining relationships with his co-workers and family.  
Although he has apparently maintained continuous employment 
now for over 30 years, his difficulty in establishing and 
maintaining workplace relationships has impacted his 
productivity and dependability at work.  The group counseling 
records of June 2004 to February 2005 and his employer's 
August 2004 letter also support the VA examiner's findings.

The evidence in the record, however, does not warrant a 70 
percent disability evaluation.  The veteran appeared at his 
VA examination neatly dressed and groomed and appeared 
oriented.  He denied any suicidal ideation.  Although he 
stated that he felt impulses to harm other people, he stated 
that he would never hurt anyone.  While the veteran's speech 
was moderately to severely tangential, associations in his 
speech could still be followed.  Continued interaction with 
his spouse, family, and members of his group counseling 
sessions indicates that the veteran is still able to 
establish and maintain social and workplace relationships 
despite difficulty in doing so.  Although the evidence 
demonstrates that the veteran is experiencing difficulty with 
changes and stresses at work, he has nonetheless been able to 
maintain and continue his longstanding employment with 
Electrolux Company of over 30 years.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional cases."  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence supports an increased disability 
evaluation for the veteran's service connected PTSD to 50 
percent but not more.  To that extent, this appeal is 
granted.  38 C.F.R. §§ 4.3, 4.7.


III.  Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim for an increased disability evaluation in an 
October 2004 letter.  With regard to the increased evaluation 
claim included in this decision, however, the Board is aware 
of the decision of the United States Court of Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that:  (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the October 2004 letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include medical and laboratory evidence, as well 
as lay evidence from other individuals who could describe 
from their knowledge and personal observations the manner in 
which his disabilities worsened.  Nevertheless, this letter 
did not provide the type of notification set forth in the 
second and third requirements of Vazquez-Flores.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether he was prejudiced by 
this error.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board notes that in Vazquez-Flores the Court indicated 
that consideration was warranted for whether there existed 
subsequent VA action that served to render as non-prejudicial 
any pre-adjudicatory notice error.  In the present case, the 
veteran was provided with the criteria of Diagnostic Code 
9411 in a February 2005 Statement of the Case.  By 
incorporating this provision, the RO indicated to the veteran 
what specific findings were required for a higher rating.  
This case has since been readjudicated in a May 2005 
Supplemental Statement of the Case.  Moreover, the veteran 
was provided with an opportunity to respond within a 
reasonable time of that issuance.

For all of these reasons, the Board finds that any notice 
errors with regard to Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service records and group counseling 
records from Pittsburgh Vet Center have been obtained, and, 
the veteran has not indicated medical treatment from any 
other private medical providers.  Additionally, he was 
afforded a VA psychiatric examination in November 2004 by an 
examiner who reviewed the claims file.

The Board notes the veteran's contention in his July 2005 
Notice of Disagreement that his PTSD condition is worsening 
and that the November 2004 VA examination is inadequate.  The 
VA examination, however, is in fact adequate for rating 
purposes as it included a through psychiatric interview and 
objective evaluation, review of the claims file, multi-axis 
diagnosis with full explanation of the grounds for the 
diagnosis, and assigned GAF score.  The Board has noted 
worsening of the veteran's condition and has accordingly 
granted an increased disability evaluation of 50 percent.  
Additionally, the veteran has not made any specific 
contention that his PTSD has worsened since the November 2004 
VA examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


